United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD, Jefferson City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David A. Weidner, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2211
Issued: June 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2010 appellant, through his attorney, filed a timely appeal from a July 26,
2010 merit decision of the Office of Workers’ Compensation Programs denying his claim for a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant is entitled to a schedule award for a permanent impairment
of the extremities.
FACTUAL HISTORY
On March 4, 2003 appellant, then a 38-year-old training officer, filed a claim alleging
that on February 28, 2003 he injured his left knee and left elbow when he slipped on snow. The

1

5 U.S.C. § 8101 et seq.

Office accepted his claim for a left knee contusion, back strain and a herniated C5-6 cervical
disc. On April 27, 2004 appellant underwent an anterior cervical fusion at C5-6.
By decision dated March 17, 2004, the Office denied appellant’s request for authorization
for an anterior cervical fusion. On October 18, 2004 a hearing representative vacated the
March 17, 2004 decision and instructed the Office to further develop the medical evidence
regarding whether his surgery resulted from his accepted work injury.
In a June 30, 2005 report, Dr. Don Miskew, a Board-certified orthopedic surgeon and
Office referral physician, opined that appellant’s herniated C5-6 disc was causally related to his
February 28, 2003 work injury. He further found that the cervical fusion was necessary and
employment related. Dr. Miskew noted appellant’s complaints of intermittent numbness of the
hands. He measured range of motion of the neck and noted that he had tenderness over the left
trapezius with palpation but “no gross motor, sensory, or reflex loss to the upper extremities.”
On August 25, 2005 the Office determined that the April 2004 surgery was causally
related to appellant’s February 28, 2003 work injury and expanded acceptance of the claim to
include a herniated cervical disc.
On August 24, 2009 appellant filed a claim for a schedule award. Counsel asserted that
appellant had impairment due to numbness of the arms and hands bilaterally.
By letter dated August 28, 2009, the Office informed appellant that the medical evidence
was currently insufficient to show that he had a permanent impairment. It noted that the last
medical evidence in the record was a June 30, 2005 report from Dr. Miskew. The Office
requested that he submit a detailed impairment evaluation in accordance with the American
Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A.,
Guides).
On December 27, 2009 an Office medical adviser reviewed the June 30, 2005 report form
Dr. Miskew.
He opined that appellant reached maximum medical improvement on
June 30, 2005. The Office medical adviser found that pain over the left trapezius was “not a
radicular finding” and that numbness of the hands “could not be a residual of the surgical
management at the C5, C6 level.” He noted that the intermittent numbness might be the result of
peripheral nerve entrapment. The Office medical adviser found that appellant had “no radicular
sensory, pain or motor impairments” of the upper extremities due to his cervical fusion and thus
no upper extremity impairment.
By decision dated January 14, 2010, the Office denied appellant’s claim for a schedule
award. On February 23, 2010 appellant requested a telephone hearing. At the hearing, held on
May 6, 2010, he described his symptoms of pain and numbness in his arms, a loss of strength
and decreased range of motion. Appellant’s counsel requested that the Office schedule an
impairment evaluation. The hearing representative advised that Dr. Miskew did not address the
issue of permanent impairment and that appellant should submit an evaluation from his attending
physician with current findings.

2

By decision dated July 26, 2010, the hearing representative affirmed the January 14, 2010
decision. He found that appellant had not submitted any evidence in support of his schedule
award claim.
On appeal counsel argued that his testimony showed that he had an impairment of the
upper extremities. He asserted that his attending physician, Dr. Robert Gaines, a Board-certified
orthopedic surgeon, found that he had a 10 percent whole person impairment, which equaled a
17 percent impairment of the upper extremities. Counsel also argued that the Office should refer
appellant for an impairment evaluation.
LEGAL PRECEDENT
The schedule award provision of the Act,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1,
2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from his physician. In obtaining medical evidence required for a schedule award,
the evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.6
ANALYSIS
The Office accepted that appellant sustained a left knee contusion, back strain and a
herniated cervical disc at C5-6 due to a February 28, 2003 employment injury. Appellant
underwent an anterior cervical fusion at C5-6 on April 27, 2004. On June 30, 2005 Dr. Miskew,
a second opinion examiner, listed findings on examination and opined that the cervical fusion
was related to the accepted work injury. Based on his opinion, the Office accepted the April 27,
2004 cervical fusion as necessary and due to the February 28, 2003 employment injury.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

Peter C. Belkind, 56 ECAB 580 (2005); Vanessa Young, 55 ECAB 575 (2004).

3

On August 24, 2009 appellant requested a schedule award. The Office advised appellant
in a letter dated August 28, 2009 to obtain an impairment evaluation from his attending physician
in accordance with the provisions of the A.M.A., Guides. Appellant did not submit any medical
evidence in support of his schedule award claim.
An Office medical adviser reviewed Dr. Miskew’s report and asserted that numbness of
the hand and left trapezius pain was not a radicular finding related to the C5-6 fusion.
Dr. Miskew’s 2005 opinion, however, was relevant to the issue of surgical authorization and did
not address the extent of any permanent impairment. Office procedures and Board precedent
require that, for a schedule award, the record contain a medical report with a detailed description
of the impairment.7 This description must be in sufficient detail so that the claims examiner and
others reviewing the file will be able to clearly visualize the impairment with its resulting
restrictions and limitations.8
Appellant has the burden of proof to submit medical evidence supporting that he has a
permanent impairment of a scheduled member or function of the body.9 As he did not submit
such evidence, the Office properly denied his request for a schedule award.
On appeal counsel argues that the Office should have referred appellant for an
impairment evaluation. As discussed, however, appellant has the burden to submit evidence
showing a permanent impairment.
Counsel also argues that Dr. Gaines found a 10 percent whole person impairment. The
record, however, does not contain an impairment evaluation from Dr. Gaines. Counsel further
contends that appellant’s testimony at the hearing establishes that he has a permanent
impairment. The extent of permanent impairment, however, is a medical question and must be
established by probative medical evidence.10
Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he is entitled to a schedule award
for a permanent impairment of the extremities.

7

See Peter C. Belkind, supra note 6; Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims, Chapter 2.808.6(c)(1) (August 2002).
8

See Vanessa Young, supra note 6; Robert B. Rozelle, 44 ECAB 615 (1993).

9

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

10

See Ronald M. Cokes, 46 ECAB 967 (1995).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 26, 2010 is affirmed.
Issued: June 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

